Exhibit 10.6
STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
the  18th  day of  May, 2009, by and between Champions Biotechnology, Inc., a
Delaware corporation (the “Company”), and James M. Martell, an individual (the
“Seller”).
RECITALS
A. The Seller owns 8,348,000 shares of the Company’s outstanding common stock,
par value $.001 per share (“Stock”).
B. The Seller wishes to sell to the Company up to 2,250,000 shares of Stock (the
“Shares”), and the Company wishes to purchase the Shares on the terms and
subject to the conditions set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
obligations set forth in this Agreement, the parties hereto agree as follows:
1. Purchase and Delivery of the Shares.
(a) Purchase of Shares. Subject to the terms and conditions hereof and in
reliance upon the representations, warranties, covenants, and agreements set
forth and contained herein, the Seller hereby agrees to sell to the Company, and
the Company agrees to purchase from the Seller at each Closing (as hereinafter
defined), the number of Shares set forth in Section 1(b) below. The purchase and
sale of the Shares will occur in multiple closings, as described below.
(b) Closings.
(i) The closing of the purchase and sale to the Company of the first installment
of the Shares (the “Initial Closing”) shall take place at such time and place
upon which the Company and the Seller shall agree, but in no event shall the
Initial Closing be later than April 15, 2009. At the Initial Closing, the
Company shall purchase such number of Shares (rounded to the nearest whole
Share) as is determined by dividing $125,000 by the Purchase Price (as defined
below).
(ii) For so long as that certain Consulting Agreement, dated as of the date
hereof, by and between the Company and the Seller (such agreement and any
renewal thereof, the “Consulting Agreement”), shall remain in effect, the
Company shall purchase an aggregate of $31,250 of Shares each calendar quarter.
The first such quarterly purchase of Shares (the “Initial Quarterly Closing”)
shall be made no later than July 31, 2009 with respect to the quarter ending
July 31, 2009, and future quarterly purchases of Shares (each a “Quarterly
Closing”) shall be made no later than October 31, January 31, April 30, and July
31 occurring during the term of the Consulting Agreement. At each Quarterly
Closing, the Company shall purchase such number of Shares (rounded to the
nearest whole Share) as is determined by dividing $31,250 by the Purchase Price.
If at any time the Consulting Agreement is terminated or not renewed pursuant to
its terms, then the Company’s obligation to purchase Shares under this
Section 1(b)(ii) shall immediately cease. The Initial Closing, the Initial
Quarterly Closing, each Quarterly Closing, and any purchase and sale of Shares
pursuant to Section 1(c) shall be referred to as a “Closing.”

 





--------------------------------------------------------------------------------



 



(c) Option to Purchase Additional Shares. The Company shall have the option (the
“Option”), at any time and from time to time following the date of this
Agreement through the third anniversary of the termination of the Consulting
Agreement, to purchase all or any part of the Shares that have not otherwise
previously been purchased hereunder. In the event the Company, in its sole
discretion, exercises the Option, the Company shall do so by providing written
notice to the Seller in accordance with the terms hereof, and by paying the
Purchase Price for the number of Shares to be purchased upon exercise of the
Option. The Option may be exercised in multiple Closings at the Company’s sole
discretion; provided, however, that in no event shall the aggregate number of
Shares purchased under this Agreement exceed 2,250,000 Shares.
(d) Notice of Closing. The Company shall notify the Seller in writing in
accordance with the terms hereof as to the date of each Closing at least ten
(10) days prior to such Closing (the “Closing Notice”). The Closing Notice shall
set forth the Purchase Price to be paid for the Shares at such Closing.
(e) Purchase Price. The purchase price to be paid by the Company to the Seller
for the Shares to be acquired pursuant to Section 1 (the “Purchase Price”) shall
be equal to the lesser of (A) $0.50 per Share and (B) the volume-weighted
average closing price of the Stock as quoted on the OTC Bulletin Board (or other
quotation medium that publishes quotes of the Stock) for the 30-trading-day
period ending on the day before the date of the Closing Notice. In the event
that the volume-weighted average closing price is not available, the Purchase
Price shall be the average of the closing prices for the 30-trading-day period
ending on the day before the date of the Closing Notice. In the event the
calculation of the number of Shares to be purchased at a Closing would result in
the issuance of fractional shares, the number of Shares to be purchased at such
Closing shall be rounded to the nearest whole Share.
(f) Delivery. At each Closing, the Seller shall deliver to the Company
(1) certificates evidencing the Shares, such certificates from the Seller to be
validly endorsed by the Seller in blank or with a duly executed and medallion
guaranteed Assignment Separate From Certificate attached, and (2) a certificate
in the form of Exhibit A hereto executed by the Seller to the effect that the
conditions set forth in Section 6 have been satisfied.
2. Representations and Warranties of the Seller. The Seller represents and
warrants as follows:
(a) Authorization of Transaction; Agreement Binding. The Seller has full power
and authority to execute and deliver, and to perform his obligations under, this
Agreement. This Agreement constitutes the valid and legally binding obligation
of the Seller, enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, or similar laws affecting creditors’ rights generally.

 

2



--------------------------------------------------------------------------------



 



(b) No Conflict. The execution, delivery, and performance of this Agreement by
the Seller does not and will not violate, conflict with, or result in a breach
of or a default under (A) any applicable law, order, judgment or decree, or
(B) any agreement, contract or other obligation to which the Seller is a party.
(c) Title to Shares. The Seller is the lawful owner of the Shares. The Seller
owns the Shares free of any liens, claims, charges, pledges, encumbrances, or
security interests of any kind. Upon payment of the Purchase Price at each
Closing, legal and equitable title to the Shares will pass to the Company free
and clear of all liens, claims, charges, pledges, encumbrances, and security
interests of any kind.
(d) Representations Regarding the Company. The Company has made no
representations to the Seller regarding the sale of the Shares or regarding its
financial condition or future prospects. The Seller acknowledges that the
Purchase Price may not necessarily reflect the fair market value of the Stock,
and could be significantly lower than the price which the Company eventually
obtains if it sells the Shares. The Seller has been afforded the opportunity to
ask questions of and receive answers from the Company concerning the Company’s
financial condition and future prospects.
3. Representations and Warranties of the Company. The Company represents and
warrants as follows:
(a) Authorization of Transaction; Agreement Binding. The Company has full power
and authority to execute and deliver, and to perform its obligations under, this
Agreement. This Agreement constitutes the valid and legally binding obligation
of the Company, enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, or similar laws affecting creditors’ rights generally.
(b) No Conflict. The execution, delivery, and performance of this Agreement by
the Company does not and will not violate, conflict with, or result in a breach
of or default under (A) the Company’s charter or other governing instruments,
(B) any applicable law, order, judgment, or decree, or (C) any agreement,
contract, or other obligation to which the Company is a party.
4. Seller’s Release. The Seller hereby releases and forever discharges the
Company and its officers, agents, and affiliates, of and from any and all manner
of action and actions, causes of action, claims, demands, debts, accounts,
judgments, and damages, whether known or unknown or suspected or unsuspected,
which the Seller ever had, now has, or may, shall, or can hereafter have arising
out of, related to, or in connection with this Agreement and the purchase and
sale of the Shares.
5. Further Assurances of Seller and the Company. Each of the parties hereto
shall execute and deliver any and all such other instruments, documents, and
agreements and take all such actions as either party may reasonably request from
time to time in order to effectuate the purposes of this Agreement. Seller
hereby agrees not to otherwise sell, agree to sell, or encumber in any way the
Shares that may be sold hereunder until expiration of the period set forth in
Section 1(c).

 

3



--------------------------------------------------------------------------------



 



6. Conditions to the Obligations of the Company. The obligation of the Company
to purchase the Shares being purchased by it at each Closing is, at its option,
subject to the representations and warranties contained in Section 2 being true,
complete, and correct on and as of the date of the Closing with the same effect
as though such representations and warranties had been made on and as of such
date. The Seller shall, at each Closing, deliver to the Company a certificate in
the form of Exhibit A hereto confirming that all representations and warranties
of the Seller are true and correct at and as of the Closing, and the Seller has
performed and satisfied all agreements and covenants required by this Agreement
to be performed and satisfied by the Seller at or prior to the Closing.
7. Conditions to the Obligations of the Seller. The obligation of the Seller to
sell the Shares being sold by him at each Closing is, at his option, subject to
the Company having delivered to the Seller the aggregate Purchase Price for all
of the Shares to be purchased by it on the Closing in accordance with the
provisions of Section 1 hereof.
8. Brokerage. Each party hereto shall indemnify and hold harmless the other
against and in respect of any claim for brokerage or other commissions relating
to this Agreement or to the transactions contemplated hereby, based in any way
on agreements, arrangements, or understandings made or claimed to have been made
by such party with any third party.
9. Miscellaneous.
(a) Controlling Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware.
(b) Binding Nature of Agreement; No Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no party may assign or transfer its rights
or obligations under this Agreement without the prior consent of the other party
hereto.
(c) Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if it is sent by registered
or certified mail, return receipt requested, postage prepaid, and addressed to
the intended recipient as follows:

         
 
  If to the Seller:   James M. Martell
 
      1400 N. 14th Street

 
      Arlington, Virginia 22209
 
       
 
  If to the Company:   Champions Biotechnology, Inc.
 
      Attention: Douglas D. Burkett
 
      ASU Research Park
 
      2050 E ASU Circle, Suite 103
 
      Tempe, Arizona 85284

 

4



--------------------------------------------------------------------------------



 



         
 
      with a copy (which shall not constitute notice) to:
 
       
 
      Greenberg Traurig, LLP
 
      Attention: Brian H. Blaney
 
      2375 E. Camelback Road
 
      Suite 700
 
      Phoenix, Arizona 85016
 
      Fax: (602) 445-8603

Any party hereto may send any notice, request, demand, claim, or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Any party hereto may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other party notice in the manner herein set forth.
(d) Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the purchase and sale of the Shares, and
supersedes all prior and contemporaneous agreements and understandings,
inducements, or conditions, express or implied, oral or written, between the
parties hereto, with respect to the purchase and sale of the Shares. This
Agreement may not be modified or amended other than by an agreement executed in
writing by the parties hereto.
(e) Counterparts. This Agreement may be executed on separate counterparts, each
of which shall deemed to be an original and all of which taken together shall
constitute one and the same agreement. Any telecopied signature shall be deemed
a manually executed and delivered original.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Seller have executed and delivered this
Agreement as of the day and year first above written.

              SELLER:
 
                  JAMES M. MARTELL
 
            COMPANY:       CHAMPIONS BIOTECHNOLOGY, INC.
 
       
 
  By:    
 
       
 
      Douglas D. Burkett
President

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Closing Certificate
This Certificate is being delivered pursuant to Section 6 of that certain Stock
Purchase Agreement, dated as of ___ ___, 2009 (the “Agreement”), by and between
Champions Biotechnology, Inc., a Delaware corporation, and James M. Martell, an
individual (the “Seller”). Capitalized terms not defined herein shall have the
meanings ascribed thereto in the Agreement.
The Seller hereby certifies that all representations and warranties of the
Seller contained in the Agreement are true and correct at and as of the Closing,
and the Seller has performed and satisfied all agreements and covenants required
by the Agreement to be performed and satisfied by the Seller at or prior to the
Closing.
IN WITNESS WHEREOF, this Certificate is executed as of  _____, 20____.

     
 
   
 
  JAMES M. MARTELL

 

A-1